Citation Nr: 0330101	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 through 
February 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of service connection for a psychiatric 
disorder.  

In November 2002, the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge, 
sitting in Washington, DC who has been designated to make the 
final disposition of this proceeding for the VA.  



FINDINGS OF FACT

1.  In a December 1994 decision by the RO, the veteran's 
claim of service connection for a psychiatric disorder was 
denied; the evidence received since the December 1994 
determination by the RO includes evidence which is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

2.  The veteran's currently demonstrated psychiatric 
disorder, diagnosed as chronic paranoid schizophrenia, 
currently is shown as likely as not to have had its clinical 
onset during his period of active military service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
psychiatric disability, diagnosed as chronic paranoid 
schizophrenia, is due to disease that was incurred in active 
duty military service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  New and Material Evidence 

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.  

As explained herein below, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

In the present case, the veteran's claim of service 
connection for a psychiatric disorder was previously denied 
by the RO in May 1994 on the basis that there was no evidence 
of a psychiatric disorder in service.  The veteran perfected 
an appeal with regard to the May 1994 RO decision.

A subsequent RO hearing officer decision in December 1994 
denied the veteran's claim for service connection of a 
nervous disorder on the basis that the service medical 
records and other evidence of record did not establish that 
there was any psychiatric disorder or psychosis manifested to 
a compensable degree while in service or within one year of 
the veteran's discharge from service.  

In October 1997, and prior to any Board action regarding the 
veteran's appeal, the veteran withdrew his appeal.  Hence 
both the RO decision in June 1994 and the RO hearing 
officer's decision in December 1994 are considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002);  38 C.F.R. §§ 3.104(a), 20.302, 20.304, 20.1103 
(2003).

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). See also Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In this case, the last final disallowance of the veteran's 
claim is the December 1994 RO decision. 

As such, the Board will consider evidence submitted since the 
December 1994 RO determination in order to determine whether 
that evidence is new and material to reopen the veteran's 
claim of service connection for a psychiatric disorder.  

When the RO denied the claim of service connection for a 
psychiatric disorder in December 1994, it had considered: the 
veteran's service medical records; VA records for the periods 
November 1984 to December 1992, December 1990 to February 
1991, and August 1991 to September 1991; reports from R.W. 
Hole, M.D. dated March 18, 1992 and June 6, 1993; a statement 
from R.H. Windham dated January 21, 1982, and the veteran's 
testimony at personal hearings in October 1991, September 
1993, and September 1994.

In the RO hearing officer's opinion, all the records reviewed 
showed that although the veteran had been diagnosed with 
chronic paranoid schizophrenia since May 1984, none of the 
records contained any evidence that the veteran's current 
diagnosis occurred in or was aggravated by his period of 
active military service. 

The evidence received since the December 1994 RO decision 
includes VA outpatient records and inpatient psychiatric 
evaluation and treatment records, records from the Social 
Security Administration, records from the Pennsylvania Bureau 
of Disability Determination, testimony of the veteran from 
October 2000 and November 2002 hearings, psychiatric 
evaluation reports from private providers, numerous 
statements from the veteran, statements from Thomas Wolman, 
M.D., dated February 1996 and July 1996, and a report from 
Eric W. Fine, M.D., dated November 2002.  

Of particular significance to the Board are the statements 
from Dr. Wolman and Dr. Fine.

Dr. Wolman's statement, dated in February 1996, indicates 
that the veteran has suffered from chronic paranoid 
schizophrenia since the early 1980s and has been treated at 
the Philadelphia VA Medical Center (VAMC) for that condition 
since 1984.  Dr. Wolman further states that, in his opinion, 
the veteran's chronic paranoid schizophrenia began as early 
as 1980.  In a subsequent statement, dated in July 1996, Dr. 
Wolman indicated that he based this opinion on the veteran's 
treatment records from the Philadelphia VAMC dated from 1984 
through 1995.

Dr. Fine correctly identified the issue in this case as the 
date of onset of the veteran's chronic paranoid 
schizophrenia.  He states that, in his opinion, "within a 
reasonable degree of medical certainty, that this Veteran 
entered the Service with symptoms suggestive of paranoid 
thinking, which gradually worsened as he was exposed to 
increasing stress in the Military Police."  He opines 
further that there is "absolutely no doubt that this veteran 
developed paranoid schizophrenia well within one year of 
discharge from the Service."

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.

In regard to the evidence submitted since the December 1994 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156.  

The Board finds that Dr. Wolman's and Dr. Fine's statements 
are certainly new, in that they constitute the first 
objective evidence submitted in this case indicating that the 
veteran's condition may have begun during his period of 
active military service. 

Dr. Wolman's and Dr. Fine's statements were not of record at 
the time of the December 1994 RO decision, nor are they 
cumulative or duplicative of the evidence previously of 
record.  Furthermore, as their statements are presumed 
credible, it appears that the veteran's current disability 
may be attributable to, or have been aggravated by, his 
military service.

Thus, the Board finds that new and material evidence has been 
submitted since the December 1994 RO decision that denied 
service connection for a psychiatric disorder, and that the 
claim is reopened.


B.  Service Connection for a Psychiatric Disorder

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

In reviewing the record, the Board notes that the veteran was 
not adequately apprised of the redefined responsibilities of 
the VA and the claimant under the VCAA, with regard to his 
claim of service connection for a psychiatric disorder.  

However, in light of the Board's favorable action taken 
herein below, the Board finds that the identified deficiency 
is harmless, and that no additional evidence or information 
is required to substantiate his claim of service connection 
for a psychiatric disorder. 

As new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, the Board now proceeds to adjudicate 
the issue on the merits.  In view of the decision below, 
there is no prejudice to the veteran by appellate 
consideration of the claim at this time, without prior 
consideration of the claim on the merits by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

The veteran contends that he currently has a psychiatric 
disorder that is related to his military service.  
Specifically, he contends he was under a great deal of stress 
while performing his duties as a Military Police Officer and 
that he reached a point where he could not do it anymore.  He 
maintains he was often ridiculed and overly criticized by his 
counterparts.  

In the copious statements of the veteran contained in the 
record, and in every history the veteran has given to 
numerous psychiatric examiners since 1984, the Board notes 
the veteran's consistent and unchanging detailed version of 
when and how his psychiatric disorder began to manifest 
itself.  

The service personnel records indicate the veteran was 
removed from the ranks of the Military Police in 1981 and 
finished out his period of service as a draftsman.   

The veteran's service medical records indicate he was 
referred for a psychological evaluation in February 1981, 
coinciding with his removal from the Military Police unit, 
however, there is no indication in the records that it was 
conducted.  Nor do the service records contain any other 
reference to treatment or diagnosis of a psychiatric disorder 
for the remainder of the veteran's service.  

VA medical records indicate that the veteran underwent a 
general medical examination at the Philadelphia VAMC in May 
1982 in connection with a claim for disability benefits 
related to a skin disorder.  The VA examiner noted no 
psychiatric abnormalities, however, the veteran was 
subsequently diagnosed with and has been under continuous 
treatment for chronic paranoid schizophrenia at the 
Philadelphia VAMC since 1984.  

A statement submitted by Thomas Wolman, M.D., a VA doctor, in 
February 1996 indicates that, in his opinion, the veteran has 
suffered from chronic paranoid schizophrenia since the early 
1980s, and perhaps as early as 1980.  Dr. Wolman verified 
that the veteran has been treated at the Philadelphia VAMC 
for that condition since 1984.  In a subsequent statement 
dated in July 1996, Dr. Wolman indicated that he based this 
opinion on the veteran's treatment records from the 
Philadelphia VAMC dated from 1984 through 1995.

A statement submitted by Eric Fine, M.D., a private 
psychiatrist, dated in September 2002, indicates that, in his 
opinion, the veteran's pre-service behavior of beating up his 
girlfriend, believing the police were after him, joining the 
Marines to escape, and post-service behavior of feeling 
harassed by the police suggests "very strongly, that the 
[veteran] was manifesting problematic behavior with paranoid 
thinking, possibly beginning as early as 1979, and becoming 
more apparent and obvious during the time he was in 
Service."

Dr. Fine goes on to state that the veteran was "obviously 
severely paranoid immediately after his discharge from the 
Service, and his schizophrenia had continued to escalate 
after this."   Further, Dr. Fine states that the veteran 
"was flagrantly psychotic by 'approximately September, 1983' 
when he described his mind as being 'totally controlled,' and 
believed that his neighbors and prospective employers would 
be influenced to turn against him."  

In Dr. Fine's opinion, "These obvious symptoms of 
schizophrenia did not begin suddenly at that time, but had 
been developing gradually and insidiously from at least 
2/18/81," when, the service medical record notes that he was 
referred for psychological evaluation.  

Dr. Fine goes on to state his opinion, "within a reasonable 
degree of medical certainty," that the veteran "entered the 
Service with symptoms suggestive of paranoid thinking, which 
gradually worsened as he was exposed to increasing stress in 
the Military Police."  Dr. Fine opines that by February 
1981, the veteran's "disorder was significant enough for 
psychological treatment to be recommended," and that by 
February 1982, the paranoia would have become appreciably 
worse and would have continued to escalate after his 
discharge, followed by further deterioration in the veteran's 
mental state through February 1983.  Dr. Fine goes on to 
state that the veteran's progressive deterioration eventually 
brought him to the attention of the VA in 1984 where he has 
been aggressively treated since for paranoid schizophrenia.

In his conclusion, Dr. Fine opines that there is "absolutely 
no doubt that this veteran developed paranoid schizophrenia 
well within one year of discharge from the Service, and this 
disorder is Service-connected."  

The Board notes that Dr. Fine's opinion is based on an 
extensive review of the veteran's records as evidenced by the 
fact that he listed the records he reviewed in his statement.  
Those records included the veteran's VA treatment records, 
records from the Pennsylvania Bureau of Disability 
Determination, and Dr. Wolman's statements.

Additional records in support of the veteran's claim include 
an April 1993 statement by the veteran's mother, with whom he 
was residing when he was discharged from military service in 
March 1982.  She stated that in 1983, the veteran was 
complaining about stress, having dreams that bothered him, 
hearing voices and saying things she could not understand.  

Also, in a June 1993 letter, R.W. Hole, M.D., a VA doctor, 
states that in taking a detailed history from the veteran, it 
appears he had prodromal symptoms of schizophrenia while on 
active duty in Japan 1982.  

The record also contains a July 1993 statement from an 
individual who served with the veteran in the Marine Corps.  
In that statement, the veteran's colleague indicates they 
served together at Camp LeJeune from 1980 to 1981.  He notes 
that when he met up with the veteran after the veteran's 
return from Japan, that the veteran was different, had a 
"peculiar look about him," complained about people and 
things that made no sense, was "nervrous [sic] and paranoid 
about trivial things," thought his neighbors were against 
him and that his family did not want him around.  At that 
point the veteran's colleague told the veteran he did not 
think he was thinking clearly and that he should get help 
from a doctor.  

The Board has considered the veteran's contentions as well as 
his medical history.  Despite the scant evidence in his 
service medical records of a psychiatric disorder from the 
time of service until 1984, the Board finds that there is 
convincing evidence to show that the veteran currently has a 
psychiatric disorder, diagnosed as chronic paranoid 
schizophrenia that, as likely as not, had its onset during 
his period of service.  

In that regard, the persuasive evidence includes medical 
records during service, which show that the veteran was 
referred for psychological evaluation in February 1981, the 
statements of the veteran's mother and colleague, who both 
relate evidence of marked changes in the veteran's mental 
state upon his discharge from service or shortly thereafter 
that caused them both to urge the veteran to seek medical 
help, and the opinions of Drs. Wolman, Fine, and Hole, who 
relate the veteran's current chronic paranoid schizophrenia 
to service.  

The Board notes that there are no medical opinions of record 
that are contrary to those furnished by Drs. Wolman, Fine, 
and Hole, who clearly based their opinions on a complete 
review of the veteran's records.  (In Dr. Fine's case, the 
review of the records, as far as can be determined, was quite 
comprehensive.)  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise, demonstrating that the 
veteran currently has a psychiatric disorder, diagnosed as 
chronic paranoid schizophrenia, that is due to disease that 
was incurred in service.  

Thus, by extending the benefit of the doubt to the veteran, 
his claim of service connection for a psychiatric disorder is 
granted.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder the 
appeal to this extent is granted.  

Service connection for a psychiatric disorder is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



